Lacombe, J.,
{orally.) The importer, under the statutes, had no claim to have the valuation of his goods reduced to the equivalent of a depreciated currency, except in the manner indicated at the close of section 61 of the act of 1799. The way there pointed out was that the president might make regulations for the appraisement and valuation of goods that were invoiced or purchased in a depreciated currency. The only regulations made under the authority of that section which are produced are the treasury regulations of 1857, and the plaintiff must make out a case, in the manner indicated therein, entitling him to a valuation at the reduced amount, before he can recover. The regulations, as read in- evidence, comprise a number of sections or articles. All of them, except section 226,— and in fact the first part of section 226, also, — plainly contemplate and require that a consular certificate of depreciation shall be attached to the invoice and must accompany it. The only provision of the regulations to which the plaintiff can point which relieves him from the obligation of producing that certificate attached to the invoice at the time of entry, is that calling for the bond which is provided for in section 226 and form 75. There is, in my opinion, sufficient evidence here to show that whatever bond was called for by the regulations, and was asked for by the indorsement on the entry, “Take currency bond,” was given; but there is a failure to prove within what time that bond required the consular certificate to be produced, and in the only case where the consular certificate was produced it was so produced only after a lapse of a period of about five months and a half.
There has, therefore, been, in my opinion, on the part of the plaintiff, a failure to prove his case, — a lack of proof sufficient to bring him within tiie provisions of the latter part of section 226, — even assuming — -and I do not mean now to pass conclusively on that question — even assuming that the giving of the bond and the subsequent production of the certificate within the time required by the bond, would be sufficient, to entitle him to a refund, whore he had paid the duties before the certificate was produced. I shall therefore direct a verdict for the defendant.